—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered November 27, 1996, convicting him of attempted robbery in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in denying his request for an adverse inference charge with regard to a plastic bag left at the crime scene. In any event, the People’s failure to preserve the plastic bag did not prejudice the defendant (see, People v Cannonier, 236 AD2d 619; People v Bailey, 215 AD2d 676).
With respect to the defendant’s Antommarchi claim (see, People v Antommarchi, 80 NY2d 247), he knowingly, voluntarily, and intelligently waived his right to be present during sidebar conferences with prospective jurors (see, People v Bestman, 262 AD2d 567; People v Broadwater, 248 AD2d 719).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.